Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frank Marfo appeals the district court’s order denying his motion seeking the identities and notes of the grand juries that returned the indictment and superseding indictment in this case. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Marfo, No. 1:11-cr-00657-MJG-3 (D.Md. Nov. 19, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.